Citation Nr: 0413387	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active air service from June 1981 to 
January 1985, and again from February to April 1991 in 
support of Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

The appellant appeared and testified at a video conference 
held in December 2003.  A transcript of that hearing is of 
record.  


REMAND

After the December 2003 video conference, the appellant 
submitted new medical evidence in support of his appeal 
without waiving his right to have the RO initially review 
this evidence.  In addition, the report of a VA examination 
in December 2002 is not sufficiently comprehensive and 
complete.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
outpatient medical records pertaining to 
the treatment or evaluation of the 
service-connected right ankle disability 
from October 2002 to the present.  

2.  The RO should request the veteran to 
submit copies of any pertinent evidence 
in his possession.  He should also be 
requested to provide copies of any 
records, not already associated with the 
claims folder, pertaining to treatment or 
evaluation of his right ankle in recent 
years, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  When the above development has been 
completed, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of the 
service-connected right ankle disability.  
The examiner must review the claims 
folder before completing the examination 
report.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the issue on appeal based 
upon a review of all pertinent evidence.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




